Title: From Benjamin Franklin to John Bondfield, 22 September 1780
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy, Sept. 22. 1780.
In mine of the 11th. Instant, I desired you to Ship any Cannon that might be in your hands, on board the marquis de la Fayette. I am since informed, that you have 28 Eighteen Pounders, & 28. Twenty four Pounders. As I owe to M. de Chaumont 28 Eighteen Pounders, to replace an equal Number of the same bore which with others, he advanced to me at l’Orient to ballast the Alliance, this is to request that those 28. Eighteen Pounders in your Hands may be delivered for his account to Messrs. S. Jauge & Fils. The twenty four Punders, are to go in the Vessel, as per my last.
I have the Honour to be &c.
M. Bondfield
